DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/13/2022.  Claims 1-3 are amended and claims 1-3 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2016/0345716 to Head (hereinafter Head) in view of US Pat. No. 8,919,952 to Yang (hereinafter Yang) and US PG Pub. 2018/0129067 to Boedecker et al. (hereinafter Boedecker). 
Regarding claim 1, Head discloses a pair of glasses with functions of positioning and reminding comprising: a frame (frame 12. Fig. 2), 5a first temple (Fig. 2) pivotally connected to one of two sides of the frame (Figs. 2-3), the first temple including: a first inner surface (inner surface of temples, Figs. 2-3), a first outer surface (outer surface of temples, Figs. 2-3) opposite to the first inner surface, a first top surface (top surface of temples, Figs. 2-3) which is connected to a top edge of the first 10inner surface and a top edge of the first outer surface (Fig. 2-3); a first bottom surface (bottom surface of temples, Figs. 2-3) disposed in corresponding position to the first top surface and connected to a bottom edge of the first inner surface and a bottom edge of the first outer surface (Fig. 2-3); a first magnetic member (“ two small Neodymium magnets 11”, Figs. 1-3) affixedly mounted (magnets 11 are retained during use and therefore are “affixedly mounted”) on the first outer surface (via sleeve 10, Figs. 1-3); and a second temple which is pivotally connected to the other side of the frame and the second temple including: a second inner surface (inner surface of temples, Figs. 2-3), 11a second outer surface (outer surface of temples, Figs. 2-3) opposite to the second inner surface; a second top surface (top surface of temples, Figs. 2-3) which is connected to a top edge of the second inner surface and a top edge of the second outer surface; 5a second bottom surface (bottom surface of temples, Figs. 2-3) which is arranged corresponding to the second top surface and is connected to a bottom edge of the second inner surface and a bottom edge of the second outer surface (Figs. 1-3); a second magnetic member (“ two small Neodymium magnets 11”, Figs. 1-3) afficedly mounted (magnets 11 are retained during use and therefore are “affixedly mounted”) on the second outer surface (Figs. 1-3).10
Head discloses the claimed invention as cited above though does not explicitly disclose: the temple recesses, as claimed, nor the temple end members, as claimed. 
Yang discloses: a first temple end member (auxiliary cushion frame 3, Fig. 1-4) formed of a plastic material (“soft material, such as rubber, silicone, etc.”; col. 2, ll. 15-38) and configured to contact a user's skin (Figs. 1-4), the first temple end member being affixed to a grooved portion (engagement portion 22, Fig. 1) of the first temple (main frame 2, Fig. 1) in flush relationship (Figs. 2-4) with a remaining portion of the first temple, the plastic material of the first temple end member being softer than a material of the first temple (implied by the design to add soft material as an improvement over existing frames having no added auxiliary cushion frame; col. 2, ll. 15-38) and being integrally wrapped about the first inner surface by injection (product-by-process limitation anticipated by structure; Fig. 1-4), and the first temple end member having an upper edge and a lower edge respectively extending to form a first upper segment and a first lower segment, and respectively, wrapped about the first top surface and the first bottom surface (Figs. 1-4); and a second temple pivotally connected to another one of the two opposing sides of the frame (Figs. 2-4);
a second temple end member (auxiliary cushion frame 3, Fig. 1-4) formed of a plastic material (“soft material, such as rubber, silicone, etc.”; col. 2, ll. 15-38) and configured to contact a user's skin (Figs. 1-4), the second temple end member being affixed to a grooved portion (engagement portion 22, Fig. 1)  of the second temple (main frame 2, Fig. 1) in flush relationship with a remaining portion of the second temple (Figs. 2-4), the plastic material of the second temple end member being softer than a material of the second temple (implied by the design to add soft material as an improvement over existing frames having no added auxiliary cushion frame; col. 2, ll. 15-38) and being integrally wrapped about the second inner surface by injection (product-by-process limitation anticipated by structure; Fig. 1-4) and the second temple end member having an upper edge and a lower edge, respectively, extending to form a second upper segment and a second lower segment, and respectively, wrapped about the second top surface and the second bottom surface (Figs. 1-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide temple ends as taught by Yang with the system as disclosed by Head.  The motivation would have been to facilitate the eyeglasses to be worn stably and comfortably on the wearer's head (col. 1, ll. 30-42).


Boedecker discloses a recess (opening 144 connected to channel 146, Fig. 10-11) formed at a portion of the first outer surface adjacent to the frame (temple 108, Fig. 10-11); a first magnetic member (magnet 114, Figs. 10-11) affixedly mounted within the recess formed on the first outer surface (Figs. 10-11; [0056]), the second temple including a recess formed at a portion of the second outer surface adjacent to the frame (Figs. 1-8 & 10-11); a second magnetic member affixedly mounted within the recess formed on the second outer surface (Figs. 1-8 & 10-11). 
It should be noted that “inner” and “outer” are relative and flexible terms as descriptors of temple surfaces as sides that are most proximal (“inner”) and most distal (“outer”) during use may become oppositely described (i.e. “inner” becomes “outer” and “outer” become “inner”) in folded relationships shown.  Further, the placement of the cavity on an “inner” surface defined as “inner when worn” or an “outer” surface defined as “outer when worn” would be obvious variants amounting merely to rearrangement of parts.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide magnet recesses as taught by Boedecker with the system as disclosed by Head.  The motivation would have been to provide a removable characteristic of the magnets while also maintaining the shape of the temple, free from bulkier attachments ([0056]).
Regarding claims 2 and 3, it has been acknowledged that Head does not disclose the claimed temple ends. 
Yang discloses the grooved portion of the first temple includes a first inner groove formed on the first inner surface (Figs. 1 & 4), and wherein the grooved portion of the second temple includes a second inner groove formed on the second inner surface (Figs. 1 & 4); the first temple end member being mounted to the first inner groove, and the second temple end member being mounted to the second inner groove (Figs. 1 & 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide temple ends as taught by Yang with the system as disclosed by Head.  The motivation would have been to facilitate the eyeglasses to be worn stably and comfortably on the wearer's head (col. 1, ll. 30-42).
Yang discloses the grooved portion of the first temple further includes a first upper groove and a first lower groove (top and bottom of engagement portion 22, Fig. 1), and wherein the grooved portion of the second temple further includes a second upper groove and a second lower groove (top and bottom of engagement portion 22, Fig. 1), the first upper groove and the second upper groove being, respectively, formed  on the first top surface of the first temple and the second top surface of the second temple (Fig. 1), and the first lower groove and the second lower groove being, respectively, formed at the first bottom surface of the first temple and the second bottom surface of the second temple (Fig. 1); the first inner groove communicating with the first upper groove and the first lower groove of the first temple (Figs. 1 & 4), the second inner groove communicating with the second upper groove and the second lower groove of the second temple (Figs. 1 & 4); the first upper segment and the first lower segment of the first temple end member being, respectively, mounted to the first upper and lower grooves of the first temple (Figs. 1 & 4), and  the second upper segment and the second lower segment of the second temple end member being, respectively, mounted to the second upper and lower grooves of the second temple (Figs. 1 & 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide temple ends as taught by Yang with the system as disclosed by Head.  The motivation would have been to facilitate the eyeglasses to be worn stably and comfortably on the wearer's head (col. 1, ll. 30-42).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872